Citation Nr: 0414379	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for herniated nucleus 
pulposus with right leg and foot impairment, currently rated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to September 1980. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which increased evaluation of the veteran's 
service-connected herniated nucleus pulposus with right leg 
and foot impairment, from 20 percent to 40 percent disabling, 
effective January 26, 2001.  

In October 2003, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is of record.


REMAND

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

At his October 2003 hearing, the veteran indicated that he 
currently was being treated (and had been treated since 
approximately March 2003) by civilian chiropractor Dr. Ellen 
Denny in Hamden, Connecticut.  In order to properly evaluate 
the veteran's current back disability, the RO shall obtain 
the veteran's treatment records from Dr. Denny.

Furthermore, the veteran's back disability is currently rated 
under Diagnostic Code (DC) 5293 for intervertebral disc 
syndrome.  The schedular criteria by which this disability is 
rated changed during the pendency of the veteran's appeal.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002), codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293; See also 68 Fed. Reg. 51454-51458 
(August 27, 2003) (effective September 26, 2003), to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Therefore, adjudication of the veteran's increased rating 
claim must include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used. Id.   In order to 
ensure proper evaluation of his claim, the veteran shall be 
scheduled for a new VA examination regarding his back 
disability.  

Accordingly, the case is REMANDED for the actions listed 
below:  

1.  The RO shall obtain the veteran's 
treatment records from chiropractor Dr. 
Ellen Denny, from March 1, 2003 to the 
present, regarding the veteran's back 
disability.  
Dr. Denny's address is Washington Avenue, 
Hamden, Connecticut.  Her phone number is 
(203) 407-8463.  

2.  The veteran should also be scheduled 
for a VA examination for his low back.  
The veteran's claims folder and a copy of 
this REMAND should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should then conduct a thorough 
examination of the veteran's low back.  

The examination report should include 
responses to the following medical items:

a.  Does the veteran have 
"unfavorable ankylosis" (defined 
as a condition in which the entire 
cervical spine, the entire 
thoracolumbar spine, or the entire 
spine is fixed in flexion or 
extension, and the ankylosis results 
in one or more of the following:  
difficulty walking because of a 
limited line of vision; restricted 
opening of the mouth and chewing; 
breathing limited to diaphragmatic 
respiration; gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or 
dislocation; or neurologic symptoms 
due to nerve root stretching) of the 
entire spine? Or of the entire 
thoracolumbar spine?  Or of the 
entire cervical spine?  

b.  Does the veteran have forward 
flexion of the thoracolumbar spine 
30 degrees or less; or, "favorable 
ankylosis" (defined as fixation of 
a spinal segment in neutral position 
- zero degrees) of the entire 
thoracolumbar spine?  

c.  Does the veteran have 
intervertebral disc syndrome with 
"incapacitating episodes" (defined 
as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician) having a 
total duration of at least 6 weeks 
during the past 12 months?  Or 
having a total duration of at least 
4 weeks but less than 6 weeks during 
the past 12 months?

d.  Does the veteran have complete 
paralysis of the sciatic nerve?  If 
yes, does the foot dangle and drop, 
with no active movement possible of 
muscles below the knee?  Is flexion 
of the knee weakened or (very 
rarely) lost?

e.  Does the veteran have incomplete 
paralysis of the sciatic nerve?  If 
yes, is it characterized as severe, 
with marked muscular atrophy? Or 
moderately severe?
 
f.  Does the veteran have pronounced 
intervertebral disc syndrome, with 
persistent symptoms compatible with 
sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief?  Or, does the 
veteran have severe intervertebral 
disc syndrome, with recurring 
attacks accompanied by intermittent 
relief?  

g.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

h.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

All appropriate special studies or tests 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  




If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this REMAND must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

3.  The RO should then re-adjudicate the 
veteran's claim for an increased 
evaluation for herniated nucleus pulposus 
with right leg and foot impairment.  In 
the event that the claim is not resolved 
to the satisfaction of the veteran, he 
should be furnished a Supplemental 
Statement of the Case (SSOC) regarding 
entitlement to an increased evaluation for 
herniated nucleus pulposus with right leg 
and foot impairment.  The SSOC shall 
include a summary of the additional 
evidence submitted, a recitation of the 
old schedular ratings criteria (effective 
pre-September 2002) and new schedular 
ratings criteria (effective in September 
2002 and September 2003) regarding 
Intervertebral Disc Syndrome (DC 5293), 
any additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




